Exhibit 10.2

 

EXECUTION VERSION

 

[g77591kqi001.gif]

 

Nomura Global Financial Products Inc.

c/o Nomura Securities International, Inc.

Worldwide Plaza

309 West 49th Street

5th Floor

New York, NY 10019

 

 

March 5, 2014

 

To:

Cowen Group, Inc.

 

599 Lexington Avenue

 

21st Floor

 

New York, NY 10022

 

Facsimile No.:

(212) 845-7999; (212) 201-4840

 

Attention:

Stephen Lasota, Chief Financial Officer

 

Telephone No.:

(212) 845-7917

 

Re:                             Amendment to Call Option Transaction

 

This letter agreement (this “Amendment”) amends the terms and conditions of the
transaction (the “Transaction”) evidenced by the letter agreement re: Call
Option Transaction between Nomura Global Financial Products Inc. (“Nomura”) and
Cowen Group, Inc. (“Counterparty”) dated as of March 4, 2014 (the
“Confirmation”).  Solely for the purpose of this Amendment, other than Section 2
below, “Trade Date” means March 5, 2014.

 

1.                                      Definitions.  Capitalized terms used
herein without definition shall have the meanings assigned to them in the
Confirmation.

 

2.                                      Representations and Warranties of
Counterparty.        Each of the representations and warranties made pursuant to
the Agreement and the Confirmation on the Trade Date and/or the Premium Payment
Date are hereby deemed to be repeated on the date hereof and/or on the Premium
Payment Date, as the case may be, as if:

 

(a)                                 References in the Confirmation to “the Trade
Date” and “the date hereof” and the reference in the Agreement to “each date on
which a Transaction is entered into”, in each case, were references to the date
hereof;

 

(b)                                 References in the Agreement to “this
Agreement” (1) in the context of execution and delivery thereof, were references
to this Amendment and (2) in all other contexts, were references to the
Agreement, as supplemented by the Confirmation, as amended by this Amendment;
and

 

(c)                                  References in the Confirmation (1) to “the
Transaction” were references to the Transaction, as the terms thereof are
amended by this Amendment and (2) to “this Confirmation” (or related references,
such as “hereunder” or “hereby”) (x) in the context of execution and delivery
thereof, were references to this Amendment and (y) in all other contexts, were
references to the Confirmation as amended by this Amendment.

 

3.                                      Amendments.  The Confirmation is hereby
amended as follows:

 

(a)                                 The number “130,000” opposite the caption
“Number of Options” in Section 2 of the Confirmation is hereby replaced with the
number 149,500.

 

(b)                                 The figure “USD 31,052,408.93” opposite the
caption “Premium” in Section 2 of the Confirmation is hereby replaced with the
figure USD 35,710,270.27.

 

--------------------------------------------------------------------------------


 

4.                                      Opinions.  Counterparty shall deliver to
Dealer an opinion of counsel, dated as of the Premium Payment Date, in a form
reasonably satisfactory to Dealer.  In respect of obligations under the
Confirmation as amended by this Amendment, delivery of such opinion to Dealer
shall be a condition precedent for the purpose of Section 2(a)(iii) of the
Agreement with respect to each such obligation of Dealer under
Section 2(a)(i) of the Agreement.

 

5.                                      Effectiveness.  Subject to the
immediately succeeding sentence, this Amendment shall become effective upon
execution hereof by the parties hereto.  In the event that the sale of
“Additional Securities” (as such term is defined in the Purchase Agreement) is
not consummated by Counterparty and the Initial Purchasers for any reason, or
Counterparty fails to deliver the opinion of counsel as required under Section 4
above, in each case by 5:00 p.m. on the Premium Payment Date, or such later date
as agreed by the parties (the Premium Payment Date or such later date, the
“Amendment Early Unwind Date”), the amendments in Section 3 hereof shall be null
and void, and, subject to Section 9(s) of the Confirmation, the Transaction
shall remain and continue in full force and effect as if this Amendment had not
been entered into; provided that Counterparty shall purchase from Dealer on the
Amendment Early Unwind Date all Shares purchased by Dealer or one or more of its
affiliates on account of the increase in the Number of Options pursuant to
Section 3(a) hereof at the then prevailing market price.  Subject to the
immediately preceding sentence, all references in the Confirmation to “the
Transaction” are deemed to be references to the Transaction as amended hereby,
and all references to “the Confirmation” are deemed to be references to the
Confirmation as amended hereby.  Except as amended hereby, all the terms of the
Transaction and provisions in the Confirmation shall remain and continue in full
force and effect and are hereby confirmed in all respects.

 

6.                                      Counterparts.  This Amendment may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if all of the signatures thereto and hereto were upon the
same instrument.

 

7.                                      Governing Law.  The provisions of this
Amendment shall be governed by the laws of the State of New York law (without
reference to choice of law doctrine).

 

--------------------------------------------------------------------------------


 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Amendment and returning it to us.

 

Very truly yours,

 

 

 

 

 

Nomura Global Financial Products Inc.

 

 

 

 

 

By:

/s/ Thomas Bailey

 

Authorized Signatory

 

Name: Thomas Bailey

 

Accepted and confirmed
as of the Trade Date:

 

Cowen Group, Inc.

 

 

 

 

 

By:

/s/ Peter A. Cohen

 

Authorized Signatory

 

Name: Peter A. Cohen

 

 

--------------------------------------------------------------------------------